DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The filing and approval of a Terminal Disclaimer is acknowledged. The Double Patenting rejection is withdrawn.
Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 2, the prior art of record, taken alone or in combination, fails to disclose or render obvious a non-transitory machine readable storage device or storage disc comprising instructions that detect if a sample container having a sample disposed therein includes a label attached to a surface of the sample container based on signal data generated via a scanner, the signal data including a first portion and a second portion, the detection based on the second portion of the signal data and when the sample container includes a label, apply an adjustment factor to the second portion of the signal data to create adjusted signal data; and determine a property of the sample based on one or more of the first portion of the signal data or the adjusted signal data, in combination with the rest of the limitations of the claim.
As to claim 8, the prior art of record, taken alone or in combination, fails to disclose or render obvious an apparatus comprising a controller to detect a presence of one or more labels on the sample container based on an attenuated portion of signal data generated by the scanner during scanning of the sample container; apply a first signal restoration factor to the attenuated portion to generate a restored portion; and identify the sample as a routine sample or as an exception based on the signal data including the restored portion, in combination with the rest of the limitations of the claim.
As to claim 16, the prior art of record, taken alone or in combination, fails to disclose or render obvious an apparatus comprising instructions and circuitry to determine, based on sensor data generated during the exposure of the sample container to light, if the sample container contains a label coupled to a surface of the sample container; when the sample container contains the label, apply an adjustment factor to the sensor data to generate adjusted sensor data; and determine a property of the sample based on one or more of the sensor data or the adjusted sensor data, in combination with the rest of the limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Relevant to claim 1, Klinec (US9983192) teaches scanning a sample container with a label (Figure 2, column 11, lines 27-31) and determining a property of the sample (column 19, lines 39-45). Manneschi (US9080962) teaches detecting a label (column 8, lines 43-59), and Kren (US20040066507) teaches restoring data based on circumstances (Figures 6a-d). However, such adjustment is directed to reclassifying 
The listed art is similarly not directly applicable to claims 8 and 16. Examiner refers to the applicant’s arguments in the related application 15/693151 as set forth in the 9/20/2019 response to the 3/20/2019 non-final rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536.  The examiner can normally be reached on M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/J.C.U/Examiner, Art Unit 2877 

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882